In this case, it appears from the bill of exceptions, that at least circumstantial evidence was produced by the plaintiff that the •defendant Meek had been guilty of making the assault charged in the declaration. And it seems that the evidence should have been submitted to a jury to determine how far it was satisfactory, both as to its credibility and certainty, before Meek could legally have been admitted to give testimony for his co-defendant. Therefore, it is considered by the court that the judgment aforesaid be reversed and set aside; that the cause be remanded to the court from whence it came for new proceedings to be had, to commence by empannelling a j.ury, and the plaintiff recover of the defendants his costs in this behalf expended, which is ordered to be certified to the said court.